Citation Nr: 1701062	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  14-27 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertensive heart disease.

3.  Entitlement to service connection for peptic ulcer disease.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1951 to October 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila.

In September 2015, the Board remanded the above-listed issues for further development and readjudication.  For reasons discussed below, the Board will again remand the matters, despite substantial compliance with the remand instructions by the AOJ.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was before the Board in September 2015.  At that time, the Board remanded to afford the Veteran the benefit of a VA examination with respect to the medical conditions at issue.  The record reflects that VA examinations were scheduled in accordance with the remand instructions.  However, examinations were cancelled with the notation:  "Unable to contact Veteran."  See July 2016 Compensation and Pension Exam Inquiry (documenting scheduling of exams and reason for cancellation).  Consequently, the RO issued a June 22, 2016, supplemental statement of the case (SSOC) denying the claims due to inadequate medical evidence to substantiate the claims.

The Veteran promptly responded in July 11, 2016 with a letter in which he indicated that he had been unaware of the scheduled examinations.  See July 2016 Correspondence ("I did not receive your letter, schedule [sic] for unknown reason.").  He noted that he had consistently responded to VA correspondence in the past and the record confirms that he would routinely acknowledge communications from VA.  The Board notes that documentation by the VA, as noted above, confirms that VA attempted, but failed, to contact the Veteran regarding the examinations.

The Veteran has requested that the VA examinations be rescheduled.  The Board finds that the above circumstances constitute good cause for the Veteran's failure to report for the scheduled VA examinations.  See 38 C.F.R. § 3.655(a).  The Board will grant him another opportunity to appear for a VA examination.

While the Board is remanding this matter to permit the Veteran another VA examination, the Veteran should understand that the VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Rather, the Veteran must cooperate in obtaining the evidence necessary to adjudicate these claims, including keeping his contact information up-to-date and attending VA exams.  See, e.g., 38 C.F.R. §§ 3.159(c) (requiring claimant to "cooperate fully with VA's efforts" to obtain both VA and non-VA medical records) and 3.655(b) (setting forth potential consequences when a veteran fails to appear for a scheduled examination).  The Veteran should be aware that a failure to appear at a scheduled examination without good cause may result in his claims being decided based on the available medical evidence or, if appropriate, denied.  See 38 C.F.R. § 3.655(b). 

The claim for TDIU is inextricably intertwined with the other claims being remanded, so will also be remanded pending adjudication of the other claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to address the nature and etiology of his hypertension, hypertensive heart disease, and peptic ulcer disease. The examiner is requested to review all pertinent records associated with the claims file. After reviewing the record and examining the Veteran, the examiner should then address the following:

(a)  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's hypertension is caused directly by service, or caused by or aggravated by (chronically worsened beyond natural progression) the Veteran's service-connected PTSD?

(b)  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's hypertensive heart disease is caused directly by service, or caused by or aggravated by (chronically worsened beyond natural progression) the Veteran's service-connected PTSD?

(c) Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's peptic ulcer disease is caused directly by service, or caused by or aggravated by (chronically worsened beyond natural progression) the Veteran's service-connected PTSD?

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  Aggravation means any increase in the severity of an existing disability that is not due to the natural progress of the disease or injury.

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After completing the above and any other development deemed necessary, the RO should readjudicate the claims on appeal, to include entitlement to TDIU. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




